COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Kristine Marie Murrell v. The State of Texas

Appellate case number:    01-15-00200-CR

Trial court case number: 1973306

Trial court:              Co Crim Ct at Law No 14 of Harris County

Date motion filed:        May 26, 2016

Party filing motion:      appellant

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Evelyn v. Keyes
                         Acting Individually      Acting for the Court

The panel consists of: Chief Justice Radack and Justices Keyes and Higley.


Date: July 28, 2016